Citation Nr: 0738509	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death has been received.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945; he died in February 1978.  The appellant is 
the veteran's surviving spouse.  

This case first came before the Board of Veterans' Appeals 
(Board) when the appellant appealed the August 1993 rating 
decision issued by the Montgomery, Alabama Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
her claim of entitlement to service connection for the cause 
of the veteran's death.  In a February 1996 decision, the 
Board upheld the RO's denial of the appellant's claim.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Veterans Appeals (Court), now the 
United States Court of Appeals for Veterans Claims.  In March 
1997, VA General Counsel filed an unopposed motion to vacate 
the Board's prior decision and to remand the matter for 
development and readjudication.  In April 1997, the Court 
granted the motion and issued an Order vacating the February 
1996 Board decision and remanding the case to the Board.  

The Board subsequently issued a decision denying service 
connection for the cause of the veteran's death in July 2000.  
The appellant then appealed that decision to the Court.  
Pursuant to a December 2000 Joint Motion for Remand and to 
Stay Proceedings, the Court issued a December 2000 Order 
vacating the July 2000 decision and remanding the case to the 
Board for readjudication.  In May 2002, the Board again 
denied the appellant's claim.

This case now comes before the Board on appeal from an 
October 2004 RO rating decision.  As previously noted, the 
appellant's claim for service connection for the cause of the 
veteran's death was previously denied by a May 2002 Board 
decision.  The appellant did not appeal.  A motion to 
reconsider the Board's 2002 decision was denied in August 
2003.  In August 2003, the RO reopened the appellant's claim 
and denied it on the merits; the appellant was notified of 
that denial the next month, but she did not initiate an 
appeal of that denial.  The August 2003 rating decision 
therefore represents the last final decision on any basis as 
to the issue of service connection for the cause of the 
veteran's death.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the April 2005 Statement of the Case (SOC), the RO 
indicated that new and material evidence had been submitted 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, but 
continued to deny the claim on the merits.  Notwithstanding 
the RO's decision to reopen the claim, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed by 
the Board before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Consequently, the issue before the Board 
is the threshold question of whether new and material 
evidence has been received, as set out on the title page.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a May 2002 Board decision; notice was given to 
the appellant, but she did not appeal the denial; the 
appellant's motion for reconsideration of the May 2002 Board 
decision was denied in August 2003.

2.  The RO reopened and denied the appellant's claim for 
service connection for the cause of the veteran's death in a 
rating decision issued in August 2003; notice was given to 
the appellant the next month, however she did not initiate or 
complete the procedural steps required for an appeal of that 
denial.

3.  The evidence received since the August 2003 rating 
decision, when considered with previous evidence, does not 
relate to an unestablished fact necessary to substantiate the 
claim and, when considered together with the previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2007).

2.  Additional evidence submitted subsequent to the August 
2003 rating decision that denied the appellant's claim for 
service connection for the cause of the veteran's death is 
not new and material.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the Court addressed VA's 38 C.F.R. § 5103(a) notice 
obligation in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits under 38 C.F.R. § 1310.  
The Court held that, because the RO's adjudication of a DIC 
claim hinges first on whether a veteran was service-connected 
for any condition during his or her lifetime, the 38 C.F.R. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353. 

In this case, a notice letter provided to the appellant in 
July 2004 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection for the cause of the veteran's death.  The 
appellant was notified as to what the evidence had to show to 
support a claim for DIC benefits.  An RO letter dated in 
October 2003 documents that the appellant met with the RO 
Service Center Manager and discussed her claim, including 
information concerning the need for evidence showing that the 
veteran had died from a respiratory condition and evidence 
showing that the fatal respiratory condition began during the 
veteran's service.  The appellant was told that VA had been 
unable to verify her assertions that the veteran had been 
exposed to radiation while he was in service.  

Furthermore, in an RO letter sent in July 2003, the appellant 
was informed why the claim was previously denied, namely 
there was no evidence demonstrating that the veteran's death 
was related to his service.  The appellant was also informed 
that the veteran had not been service-connected for any 
condition during his lifetime.  In addition, a June 2004 
letter to the RO from the Assistant Chief of Claims for the 
Alabama Department of Veterans Affairs states that he had had 
a long conversation with the appellant regarding the 
veteran's military service and his death.  

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection for the cause of the veteran's 
death that were found insufficient in the previous denial.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a Statement of the Case 
(SOC) issued in April 2005 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as any 
timing error did not affect the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the new and material evidence 
claim after the initial decision by the AOJ, did not affect 
the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
reopen her claim from the various notice letters sent to her 
by the RO plus the in-person meeting she had with the Service 
Center Manager.  In particular, the AOJ has informed the 
appellant of what constituted new and material evidence, why 
her cause of death claim had previously been denied, and what 
was needed to reopen that claim.  The appellant was informed 
of the evidence and information needed to establish 
entitlement to service connection for the cause of the 
veteran's death, to include what is required to establish 
entitlement to service connection (the underlying claims).  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of the 
existence of a respiratory condition was required, as well as 
evidence of an etiologic link between that condition and the 
veteran's service and actual knowledge that she should have 
provided such evidence.  Furthermore, it is apparent from the 
long procedural history of this case that the legal elements 
required to demonstrate entitlement to service connection for 
cause of death have been stated repeatedly, as have those for 
new and material evidence, thus establishing that a 
reasonable person such as the appellant could be expected to 
understand what was still needed based on all the various 
types of notice provided in the record of this case.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed for the 
appellant's claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  In particular, VA has a duty to obtain a veteran's 
service medical records.  Pursuant to the April 1997 Court 
remand and the March 1998 Board remand, the RO attempted to 
obtain the veteran's service medical records, service 
personnel records as well as Surgeon General Office (SGO) 
notes for the veteran.  The National Personnel Records Center 
(NPRC) had already indicated that no service medical records 
were available due to possible destruction during a fire at 
the NPRC, in St. Louis, Missouri, in July 1973.  A May 1998 
statement from the 42d Medical Group/SGORR, Maxwell Air Force 
Base, Alabama, indicated that there were no medical records 
on file at that facility under the veteran's name or social 
security number.  In June 1998, NPRC indicated that with the 
exception of an SGO note, no other information concerning the 
veteran was available.  An SGO note indicates that the 
veteran was hospitalized, in March 1944, with a diagnosis of 
"Teeth, disease of, other;" however, the SGO report does not 
indicate any in-service complaint, treatment, or diagnosis of 
any pulmonary or cardiovascular disability.  

Under pertinent regulations, VA may conclude that no further 
efforts are required in cases in which the Federal department 
or agency advises VA that the requested records do not exist 
or the custodian does not have them.  38 C.F.R. § 3.159.  As 
set forth above, VA has been informed by NPRC that no further 
information concerning the veteran is available.  
Accordingly, the Board finds that the duty to assist the 
appellant in obtaining the veteran's service medical records 
has been satisfied.

VA also has a duty to assist a claimant in the collection of 
private medical records.  However, the appellant herself 
testified at her March 1994 Travel Board hearing that all of 
the doctors who had provided treatment to the veteran soon 
after service were dead and their records therefore 
unavailable.  Pursuant to prior Court and Board remands, the 
RO requested information from Dr. Moses Jones and St. Jude 
Hospital.  The inquiry to Dr. Jones was returned as 
undeliverable and a response from the custodian of medical 
records of Fairview Medical Center/St. Jude's Hospital 
indicated that the information sought was not available.  
Likewise, a June 1999 statement from the Program Management 
Staff of the Compensation and Pension Service indicated that 
the veteran's name was not on any list of personnel subject 
to chemical testing.  

Furthermore, the October 2003 RO letter states that the 
appellant was informed that numerous attempts had been made 
to obtain both service records and private records and that 
all attempts had failed.  The appellant was informed that 
action had been taken to verify the veteran's exposure to 
radiation and that these efforts had been unsuccessful.  As 
the evidence does not show the existence of any additional 
available medical evidence that is not presently associated 
with the claims file, VA's duty to assist in this regard is 
satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

While no medical opinion was obtained by the RO prior to its 
October 2004 denial, pursuant to 38 C.F.R. 
§ 3.159(c)(4)(C)(iii), the provision of a medical examination 
by VA, or the procurement of a medical opinion by VA, is 
required only if new and material evidence has been presented 
or secured.  As no new and material evidence has been added 
to the claims file, there is no obligation for VA to obtain a 
medical opinion.

Thus the appellant was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide and she was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that she wanted the RO 
to obtain for her that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave her notification of her rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.   Although the RO did not 
advise the appellant of such information, because the new and 
material evidence claim is being denied, the question of an 
appropriately assigned effective date for a grant of service 
connection is not relevant.  Proceeding with this case in its 
current procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a cause of death, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



The Merits of the Claim

The appellant is ultimately seeking service connection for 
the cause of the veteran's death.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but, rather, 
a causal connection must be shown.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  Here, however, the veteran had 
not been granted service connection for any condition during 
his lifetime.

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of her case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the appellant in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the veteran's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As 
noted in the section above, the National Personnel Records 
Center (NPRC) has reported that there were no service medical 
records on file for the appellant.  The NPRC also performed a 
search for alternative records for the veteran and no 
material SGO records were found for the veteran.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In June 2004, the appellant sought to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death.  The regulations require that evidence raise 
a reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if 
so, an adjudication on the merits after compliance with the 
duty to assist.

As previously noted, the appellant's claim for service 
connection for the cause of the veteran's death was 
originally denied in an unappealed May 2002 Board decision.  
Thereafter, the appellant attempted to reopen the claim; in 
August 2003, the RO reopened the claim and denied it.  The 
appellant was notified the next month, but she did not 
initiate or complete the procedural steps necessary for an 
appeal.  The August 2003 rating decision, therefore, 
represents the last final action on the merits of the cause 
of death claim.  Glynn, 6 Vet. App. at 525.  

The evidence considered by the RO in reaching its August 2003 
denial included a WD AGO Form 53-55; a WD AGO Form 100; a 
document indicating that the veteran had entered a 38-month 
course relating to pressing and dry cleaning in February 
1946; an April 1977 letter from the veteran stating that he 
had been unable to work since December 1976 because he had 
incurred pneumonia which had led to a heart attack which 
caused him to be hospitalized wherein he had another heart 
attack; the veteran's death certificate which indicates that 
the immediate cause of his February 1978 death was 
ventricular fibrillation which was due to or a consequence of 
an acute myocardial infarction he had suffered four hours 
prior to his death; a VA Form 21-534 submitted in March 1978; 
a marriage certificate for the veteran and the appellant; an 
August 1993 letter from the appellant indicating her belief 
that the veteran had been exposed to chemicals (mustard gas) 
because he was sick when he came out of the Army and her 
statement that the veteran had been sick for many years with 
respiratory disease; an October 1993 written statement from 
the appellant declaring that the veteran never had a heart 
attack and that he never had any heart problems; the 
testimony of the appellant at her March 1994 Travel Board 
hearing wherein she stated that the veteran never had any 
heart problems and that he did have breathing problems prior 
to service; undated and October 1994 newspaper articles about 
the United States government's past secret experimentation 
testing the effects of radiation on human subjects; the March 
1998 Board remand; the August 1998 letter from the Historical 
Research and Response Team of the United States Army Chemical 
and Biological Defense Command; a June 1999 Report of 
Contact; February 1978 medical records from the Baptist 
Medical Center showing a final diagnosis of myocardial 
infarction; January 1977 records from the Fairview Medical 
Center showing seven days of inpatient treatment without 
mention of any diagnosis; an August 1999 Report of Contact 
that indicates the appellant was very upset that VA was 
attempting to procure medical information; the January 2000 
Board remand; a few service personnel records; some newspaper 
articles relating to Area 51 at Groom Dry Lake Air Base in 
Nevada; a September 1969 VA hospital discharge summary 
indicating treatment for lumbosacral strain and variocele 
with no mention of any respiratory or cardiac condition; the 
appellant's testimony at her May 2000 Travel Board hearing 
wherein she stated that the veteran had been treated for a 
respiratory ailment right when he left service and that he 
had respiratory problems thereafter until he died; and an 
article from the Defense Nuclear Agency.  

The evidence submitted since the August 2003 rating denial 
includes an internet article about the effects of radiation 
in Japan; newspaper articles relating to the August 2003 
ceremony where the appellant was presented with the veteran's 
military medals; an undated newspaper article indicating that 
Area 51 was used as an Army gunnery range; and various 
written statements submitted by the appellant, some of which 
were copies of previously submitted documents.

The appellant's claim was denied in August 2003 because the 
evidence of record did not show any relationship between the 
veteran's service and any pathology, including the heart 
attack that caused his death.  The veteran's death 
certificate states that he died due to an acute myocardial 
infarction.  There is no competent medical opinion of record 
that disputes that official finding.  The written statements 
of the appellant that the veteran's death was causally 
connected to some incident of the veteran's active service 
are not probative as there is no evidence in the record that 
the appellant has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Moray v. 
Brown, 2 Vet. App. 211, 214 (1993).  Furthermore, the 
appellant has not submitted any medical opinion in support of 
her theory that the veteran's fatal condition was 
etiologically related to his service - even assuming, 
arguendo, that he was present at Area 51, for example, and 
exposed to radiation and/or chemicals during his service 
during secret experiments.  In fact, there is no medical 
evidence of record that suggests any relationship between the 
disease processes that influenced the veteran's demise and 
his military service.

The Board concludes that the items of evidence received since 
the August 2003 rating denial are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that the 
veteran died of a respiratory ailment that was caused by 
exposure to radiation and/chemicals in secret experiments 
without any clinical documentation of said ailment and 
without offering any indication of a causal link or nexus 
between that disorder and the veteran's death.  

The appellant has contended that the veteran's death was 
related to his service in the military.  However, there is no 
evidence of any cardiac or respiratory condition existing 
within one year of the appellant's departure from active 
service and there is no competent medical opinion linking any 
kind of medical condition to the veteran's active military 
duty.  The evidence added to the record since August 2003 
does not address or contradict the reasoning offered in 
support of the August 2003 rating decision.  In other words, 
it does not tend to support any one of the appellant's 
contentions in a manner not already shown in August 2003.  
The newly received evidence merely demonstrates that the 
appellant continues to maintain that the veteran died from a 
respiratory ailment that he incurred while in the military.  
It has no direct bearing on the issue of entitlement to 
service connection for said disorder or for the cause of the 
veteran's death, and therefore, is not material.  See Shoop 
v. Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that the 
veteran suffered from respiratory problems after service that 
were caused by, or related to, his service and ultimately led 
to his death in 1978.  The Board reiterates, however, that 
lay statements are not material within the meaning of 
38 C.F.R. § 3.156.  In Moray, 5 Vet. App. at 213, the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.

The Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Board finds that the evidence submitted since the August 2003 
rating decision does not provide relevant information as to 
the question of whether the veteran's death was etiologically 
related to any incident of his service - including any 
assumed exposure to radiation and other chemicals.  No 
competent medical opinion linking the veteran's cause of 
death to his service has been received since the August 2003 
rating decision.  

For the reasons set forth above, none of the evidence added 
to the record since the August 2003 rating decision, either 
by itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  As none of the evidence added to the record 
since the August 2003 rating action, either by itself or in 
the context of all the evidence, both old and new, is 
competent medical evidence reflecting the existence of any 
medical condition related to any incident of service, the 
Board concludes that the evidence of record added since the 
August 2003 rating action does not constitute new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for the cause of the veteran's death.  
Therefore, the August 2003 rating decision remains final, and 
the cause of death claim is not reopened.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in her 
belief that the veteran's death was related to military 
service.  However, while the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which the benefit sought may be granted.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death, the appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


